(1) “failed to make a satisfactory showing of his asserted claim for $34 million against [] China . . .
under the Foreign Sovereign Immunities Act,” and (2) “has not met his burden of establishing his
entitlement to default judgment against the [Foreign Defendants] because he has failed to
demonstrate they were adequately served with process.” ECF No. 67 at 20. Judge Griesa also
certified that Plaintiff’s previously dismissed claims against the Dismissed Defendants were final
judgments for purposes of an appeal. Id. On November 20, 2017, Plaintiff appealed this order,
ECF No. 69, and on May 3, 2018, the Second Circuit dismissed the appeal for failure to pay the
filing fee, ECF No. 79.

        On May 4, 2018, the case was reassigned to this Court’s docket. The Court has reviewed
the relevant documents in the case, and finds that the Court lacks subject matter jurisdiction over
China and personal jurisdiction over the Foreign Defendants, as set forth below.

                                            DISCUSSION

   I.      Legal Standard

        Pro se plaintiffs receive special solicitude from courts. Courts must “liberally construe
pleadings and briefs submitted by pro se litigants, reading such submissions to raise the strongest
arguments they suggest.” Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007) (internal quotation
marks and citations omitted). However, district courts must also police subject matter jurisdiction on
their own initiative. Fed. R. Civ. P. 12(h)(3); Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d
697, 700 (2d Cir. 2000) (“[F]ailure of subject matter jurisdiction is not waivable and may be raised at
any time by a party or by the court sua sponte.”). “[E]ven a pro se plaintiff must establish that the
court has subject matter jurisdiction over the action.” Banks v. Labor Day Event, No. 15 Civ. 5943,
2015 WL 6455286, at *1 (E.D.N.Y. Oct. 26, 2015).

        Where, as here, one of the defendants is a foreign state who has not appeared in the action, a
court must ascertain whether it has subject matter jurisdiction under the Foreign Sovereign
Immunities Act of 1976, 28 U.S.C. § 1602 et seq. (the “FSIA”). See Walters v. Indus. & Commercial
Bank of China, Ltd., 651 F.3d 280, 287 (2d Cir. 2011) (“Although the FSIA’s legislative history
suggests that jurisdictional immunity is an affirmative defense which must be specially pleaded by
the foreign sovereign, the Supreme Court has stated that because § 1330(a) subject matter jurisdiction
turns on the existence of an exception to foreign sovereign immunity, . . . even if the foreign state
does not enter an appearance to assert an immunity defense, a District Court still must determine that
immunity is unavailable under the FSIA.” (internal quotation marks and citations omitted)). “This
requirement is consistent with the courts’ independent obligation to consider the presence or absence
of subject matter jurisdiction sua sponte.” Id. (internal quotation marks and citation omitted). The
Court, therefore, considers whether it has subject matter jurisdiction over China.

        Similarly, where a plaintiff’s filings raise questions as to whether a district court may
permissibly exercise personal jurisdiction over a non-appearing defendant, the court may consider
sua sponte whether the plaintiff has set forth facts justifying the assertion of personal jurisdiction.
See Sinoying Logistics Pte Ltd. v. Yi Da Xin Trading Corp., 619 F.3d 207, 213 (2d Cir. 2010)
(“Because personal jurisdiction can be waived by a party, a district court should not raise personal
jurisdiction sua sponte when a defendant has appeared and consented . . . to the jurisdiction of the
court. But when a defendant declines to appear, . . . before a court grants a motion for default

                                                    2
judgment, it may first assure itself that it has personal jurisdiction over the defendant.” (internal
citations omitted)). Indeed, although it is an “open question” as to whether a court must conduct such
an inquiry, Eldesouky v. Aziz, No. 11 Civ. 6986, 2014 WL 7271219, at *5 (S.D.N.Y. Dec. 19,
2014) (internal quotation marks and citation omitted), the Second Circuit has made clear that a
district court “may first assure itself that it has personal jurisdiction over the [defaulting] defendant,”
before proceeding to enter a judgment against that defendant, City of New York v. Mickalis Pawn
Shop, LLC, 645 F.3d 114, 133 (2d Cir. 2011) (quoting Sinoying, 619 F.3d at 213).

       Because, here, the Foreign Defendants have not appeared in this action and Plaintiff
previously sought the entry of default judgment against them, the Court “chooses to assess the
personal jurisdiction of the non-appearing defendants in this case.” D’Amico Dry D.A.C. v. Primera
Mar. (Hellas) Ltd., 348 F. Supp. 3d 365, 389 (S.D.N.Y. 2018); see also Sinoying, 619 F.3d at 213.

      II.      Analysis

               A. China

        The FSIA provides the sole basis for securing subject matter jurisdiction over a foreign state
in federal court. Reiss v. Societe Centrale Du Groupe Des Assurances Nationales, 235 F.3d 738, 746
(2d Cir. 2000). Under the FSIA, a foreign state is immune from suit unless one of the statutory
exceptions applies. Id. at 746–47. Once a defendant presents a prima facie case that it is a foreign
sovereign, a plaintiff bears the burden of establishing that her claim falls within one of the statutory
exceptions to sovereign immunity, while the ultimate burden of persuasion remains with the foreign
state. See Drexel Burnham Lambert Group Inc. v. Comm. of Receivers for Galadari, 12 F.3d 317,
325 (2d Cir. 1993).

        The statutory exceptions are essentially: (1) where the foreign state waives immunity; (2)
where the action is based on a commercial activity by the foreign state carried on in the United States
or has a direct effect in the United States; (3) where the action relates to the expropriation of property
located in the United States; (4) where the action relates to property in the United States acquired by
succession or gift; (5) where the action relates to a tort committed in the United States; (6) where the
action relates to the enforcement of an arbitration agreement; and (7) where the action relates to
personal injury or death caused by acts of torture, extrajudicial killing, aircraft sabotage or hostage
taking. See 28 U.S.C. §§ 1605(a)(1)–(6), 1605A(a)(1).

        It is undisputed that China is a foreign state under the FSIA. See 28 U.S.C. § 1603. As such,
for the Court to have subject matter jurisdiction over China, Plaintiff must establish that one of the
statutory exceptions to immunity exists. He fails to do so.

        The complaint alleges only that Plaintiff is the President and Chief Executive Officer of a
consulting firm, Prince Services International, Inc. (“PSI”). Compl. at 9.2 In late 2008, Plaintiff
traveled to China in an effort to recruit construction companies to work on a number of development
projects for Ethiopian Airlines. Id. at 6, 14, 18. Plaintiff secured companies for the work, and PSI,
Geshan, and ADCAS formalized the arrangement in a Consortium Agreement dated November 3,
2008. Id. at 20–25. Plaintiff claims that he was later cut out of the arrangements and was denied the
agreed-upon compensation for his role in facilitating the deal. Id. at 6. Plaintiff’s only allegation
2
    Except where otherwise noted, all citations to the complaint reference the ECF page numbers.
                                                             3
against China is that ADCAS is owned by the Chinese government. See id. § 5 (“I ask the court to
request of the Chinese Government to honor this agreement because ADCAS is state owned company
thus the govt of the Peoples Republic of China is liable for the company performance. I ask the Court
to recommend the harshest of punishment that China can hand down on these Chinese defendants.”).

        On the basis of these allegations, therefore, the Court, finds that none of the exceptions apply.
The first exception does not apply because China has not waived its right to immunity. The second
exception does not apply because the action is not based on a commercial activity of the Chinese
government carried on in the United States or which had a direct effect in the United States. At the
outset, Plaintiff has not put forth any evidence to support his claim that the government of China
owns ADCAS. The Consortium Agreement signed by PSI, Geshan, and ADCAS to construct the
housing project for Ethiopian Airlines does not support Plaintiff’s claim that ADCAS is owned by
China. Instead, the Consortium Agreement defines ADCAS as a “corporation organized under the
laws of People’s Republic of China, with offices for the transaction of business at 118 South Hushu
Road, Wenhui Mansion 17th Floor, City of Hangzhou, Province of Zhjiang, China 310014.” Id. at
21. However, this is the same type of corporate information (albeit with a different address) as
provided for Geshan, which Plaintiff does not allege is a state-owned company. See id. Moreover,
the Consortium Agreement was to develop the Ethiopian Airlines housing project, which was “to be
developed in Addis Ababa, Ethiopia,” and not the United States. Id. at 55.

        Nor does the third exception apply because the action does not relate to the expropriation of
property located in the United States. The fourth exception does not apply because the action does
not relate to property in the United States acquired by succession or gift. The fifth exception does not
apply because the action does not relate to a tort committed in the United States, but rather, relates to
an alleged breach of contract, where the contract was for a project in Ethiopia, and there are no
allegations that it was negotiated or executed in the United States. The sixth exception does not apply
because the action does not relate to the enforcement of an arbitration agreement. Finally, the
seventh exception is inapplicable because the action does not relate to personal injury or death.

        Because Plaintiff fails to establish that an exception to sovereign immunity exists, the Court
finds that it lacks subject matter jurisdiction with respect to China, and, therefore, that the action
against China must be dismissed.

           B. Foreign Defendants

        With respect to the Foreign Defendants, which are foreign companies and foreign individuals,
the Court finds that it lacks personal jurisdiction over them. A court has personal jurisdiction over
any defendant “who is subject to the jurisdiction of a court of general jurisdiction in the state where
the district court is located.” Fed. R. Civ. P. 4(k)(1)(A). In diversity or federal question cases, the
court must have jurisdiction over the defendant under both the Due Process Clause and the state’s
long-arm statute. Bensusan Rest. Corp. v. King, 126 F.3d 25, 27 (2d Cir. 1997).

        To satisfy the requirements of due process, a court must have either general or specific
jurisdiction over a defendant. A court has general jurisdiction over a corporation where that
corporation is “essentially at home in the forum State,” which is usually where it is incorporated or
has its principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 139 (2014). Here, the
complaint alleges that ADCAS, Geshan, and Gungsha’s addresses are in China, Compl. at 4,

                                                    4
Yefeng’s address is in Ethiopia, id., BMDA is an Ethiopian Company with an address in Ethiopia and
Washington D.C., id. at 4, 22, Yifei He, Gang Xiao, YiMing He, and Won Wei’s addresses are in
China, id. at 5, and Balahager Ayalew’s address is in Maryland, id. This Court, therefore, lacks
general personal jurisdiction over the Foreign Defendants.

        Turning to specific jurisdiction, a court has specific jurisdiction over a defendant when the
plaintiff’s claim relates to the defendant’s contacts with the state. Kernan v. Kurz-Hastings, Inc., 175
F.3d 236, 242 (2d Cir. 1999). Whether there is specific personal jurisdiction involves a two-part
inquiry. First, there must be sufficient contacts with the state. Metro. Life Ins. Co. v. Robertson-Ceco
Corp., 84 F.3d 560, 567 (2d Cir. 1996). Second, the exercise of jurisdiction must be reasonable. Id.
at 568. In order to satisfy the “sufficient contacts” prong, the defendant must have “purposefully
availed” itself of the forum state such that it “should reasonably anticipate being haled into court
there.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474, 482 (1985). The purpose of this
requirement is to ensure that a party is not forced to defend itself in a jurisdiction “solely as a result of
random, fortuitous, or attenuated contacts.” Id.

        Here, Plaintiff alleges no contacts with New York, let alone sufficient contacts. Plaintiff is a
New Jersey resident, suing over alleged contracts between his New Jersey company and other non-
New York companies related to business in Ethiopia, Benin, and China. The agreements attached to
the complaint contain forum selection clauses and choice of law provisions naming New Jersey,
Compl. at 15, and China, id. at 24. Plaintiff, therefore, has not satisfied the “threshold showing of
minimum contacts at the first stage of the inquiry.” Metro. Life Ins. Co., 84 F.3d at 568. Because
Plaintiff has not satisfied the first part of the due process inquiry by showing that Foreign Defendants
had sufficient minimum contacts with New York, the Court need not consider whether asserting
personal jurisdiction based on those contacts is reasonable and “would comport with fair play and
substantial justice.” Burger King, 471 U.S. at 476 (internal quotation marks and citation omitted).

       Accordingly, the Court finds that it lacks personal jurisdiction over the Foreign Defendants,
and the claims against them must be dismissed.

                                             CONCLUSION

        For the reasons stated above, the Court finds that it lacks subject matter jurisdiction over non-
appearing Defendant China and personal jurisdiction over the non-appearing Foreign Defendants, and
the claims against them must be dismissed. In light of Plaintiff’s pro se status, however, the Court
offers an opportunity to be heard. Accordingly, it is hereby ORDERED that by June 5, 2019,
Plaintiff shall show cause in writing why this action should not be dismissed for lack of jurisdiction.
If Plaintiff fails to respond within the time allowed, or fails to show good cause, the Court shall
dismiss this action.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

        SO ORDERED.

Dated: May 15, 2019
       New York, New York


                                                     5
